Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on December 23, 2020, wherein claims 8-14 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/accessing information/data (old and well-known information types in the industry of sales management), data analysis to determine more information/data (determining/creating data/information regarding goals and using mathematical information such as “amounts”), further manipulating information/data by comparing/matching and using mathematical concepts, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using 
The limitations of managing sales opportunities, comprising: a first seller within a first agency, said first seller creating a first goal comprised of an amount of first goal attributes, a second seller within a second agency, said second seller creating a second goal comprised of an amount of second goal attributes; a third seller within a third agency, said third seller creating a third goal comprised of an amount of third goal attributes; sending said first goal, said second goal and said third goal to a first company and a second company, wherein said first company and said second company advertise to a plurality of potential buyers; said first company generates an opportunity having at least one opportunity attribute; matching said at least one opportunity attribute to said amount of first goal attributes of said first seller and to said amount of second goal attributes of said second seller and routing said opportunity to said first seller and said second seller and not routing said opportunity to said third seller; said first seller and said second seller performing at least one sales activity in response to receiving said opportunity and generating an amount of opportunity data; and, said first company receiving a first portion of said amount of opportunity data, said second company receiving a second portion of said amount of opportunity data, and a third company receiving a third portion of said amount of opportunity data, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium”, etc. (in the claims and/or specification), in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium”, etc. (in the claims and/or specification)) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium”, etc. (in the claims and/or specification) performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium”, etc. (in the claims and/or specification) limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process (including mathematical concepts) by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice (organizing human activities) involving simple information exchange. Carrying out fundamental economic practices (organizing human activities) involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. 
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 8-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al., (US 2015/0142535).
As per claim 8, Payne discloses a computer-implemented method of managing sales opportunities (Abstract; ¶¶ 0002-0003 [multiple sellers making sales], 0008-0011 [sellers selling], 0026 [sales]), comprising: 

sending said first goal, said second goal and said third goal to a first company and a second company, wherein said first company and said second company advertise to a plurality of potential buyers (¶¶ 0003 [user purchasing…prices offered by various sellers…users…a repair service (e.g., a company), an employee of the repair service, a representative of the repair service (e.g., a consultant, attorney, etc.), and/or the like], 0005-0011, 0024-0030, 0042-0045);
said first company generates an opportunity having at least one opportunity attribute; matching said at least one opportunity attribute to said amount of first goal attributes of said first seller and to said amount of second goal attributes of said second seller and routing said opportunity to said first seller and said second seller and not routing said opportunity to said third seller (¶¶ 0003-0010 
said first seller and said second seller performing at least one sales activity in response to receiving said opportunity and generating an amount of opportunity data (claim 7 [sales transaction], claims 1-7; ¶¶ 0010 [transaction processing user interface], 0012 [a transaction component configured to facilitate a transaction in which the user purchases… savings beacon may include a selectable link that, when selected by the user, is configured to direct the user to a transaction], 0026-0030); and,
said first company receiving a first portion of said amount of opportunity data, said second company receiving a second portion of said amount of opportunity data, and a third company receiving a third portion of said amount of opportunity data (¶¶ 0012 [“the transaction processing user interface may be configured to enable the user to order the first part, and may include an order form configured to enable the user to order a second part…the second part seller may be an OEM of the first part” – the 202 may determine potential savings based on available parts corresponding to parts reflected in a set of order information. The communication component 204 may facilitate various communications between the order processing application 200 and users, management systems, and/or the like. The transaction component 206 may facilitate transactions in which users buy parts from other users (e.g., dealers, manufacturers, etc.), or from the savings beacon provider, and may include payment functionality (e.g., automated clearing house (ACH) services, escrow services, financing services, etc.), as well as functionality for facilitating any and/or all aspects of a purchase], 0042-0046, 0058-0060 [an automobile dealer, an automobile manufacturer, an automobile parts manufacturer, an automobile repair service company, a wholesale automobile parts distributor, and a retail automobile parts distributer… referencing inventory information to determine whether the identified parts (and to what extent the quantities thereof) are available (block 706). For example, the savings analysis component may determine, based on inventory information stored in a retention device (e.g., a storage medium), that the first part is available from each of a first and second part sellers. The savings analysis component may also determine a quantity of the first part that is available from each of the part sellers. In embodiments, the inventory information may be received, by a communication component (e.g., communication component 204 depicted in FIG. 2), from one or more parts sellers, manufacturers, management services, and/or the like. In embodiments, the communication component may periodically receive, and store, inventory information, and, in alternative and/or overlapping embodiments, the communication component may request inventory information in response to the savings analysis component receiving the order information]).
Although Payne discloses all of Applicant’s above limitations, Payne discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Payne to 

As per claim 9, Payne discloses the method of Claim 8, wherein said matching step includes comparing said opportunity to a set of existing contacts (¶¶ 0003-0011 [matching buyers to sellers by comparing various sales variables/components so the buyers requirements are fulfilled and the sellers profits are maximized], 0024-0027, 0030-0034, 0037-0045).
As per claim 10, Payne discloses the method of Claim 8, wherein said first company receives a forecast comprised of said first goal, said second goal and said third goal (Notes that the terms “first,” second,” “third,” are labels and not functional or technical terms as per the claimed concepts; ¶¶ 0003-0011 [“system for facilitating notifying a user of potential savings associated with a parts order…a price matrix, the price matrix including an indication of at least one discount to be applied to a base price of the first part, wherein the at least one discount is associated with a first part seller of a plurality of part sellers (discounts and savings are first sellers goal attributes for the buyer/user/company)…include a savings analysis component configured to determine, based on the inventory information, that the first part is available from each of a first and second part sellers of the plurality of part sellers”], 0024-0027 [“savings beacons include messages to a user indicating that a part or parts that the user has placed in an order file (that is, e.g., parts that the user is planning to order or has ordered) are available  incentive to a user to interact with services provided by the savings beacon provider by alerting the user of potential savings that are available to the user (and of which the user may not have been otherwise aware)]).
As per claim 11, Payne discloses the method of Claim 8, wherein said first company receives a marketing plan comprised of said first goal, said second goal and said third goal (¶¶ 0003-0011, 0024-0027, 0041-0045 [a user (e.g., prospective purchaser) may have an option of purchasing the part from the manufacturer at a base price, embodiments of the invention include a price matrix that indicates potential savings available to the user by purchasing the part from the seller. In embodiments, the potential savings is based on an amount of discount, from the base price, at which the seller is willing to sell the part. In embodiments, price matrices may also reflect amounts of discount available by purchasing the part from one seller as opposed to another seller. Savings beacons, as described herein, may be configured to indicate a maximum potential savings available to the user (e.g., the largest discount available from any of a number of sellers from which the part is available), each amount of  provide a savings beacon to the user that alerts the user of potential savings available by ordering the parts from other sellers. The savings beacon may include a selectable link that, when selected by the user, connects the user to a parts ordering service provided by the savings beacon provider that enables the user to order the parts from sellers from which discounts are available without requiring the user to search for the discounted parts (e.g., since the savings beacon provider has already identified those sellers). In this manner, the savings beacon provider may enable the user to maximize profits from parts sales, as well as incentivize the user to use one or more services provided by the savings beacon provider. To facilitate automatically providing effective savings beacons, the savings beacon provider may maintain one or more price matrices, as described herein, that reflect potential savings associated with parts available from one or more sellers]).
As per claim 12, Payne discloses the method of Claim 8, wherein said first company receives a financial plan comprised of said first goal, said second goal and said third goal (¶¶ 0003-0011, 0024-0027, 0041-0047 [savings beacon provider may automatically provide a savings beacon to the user that alerts the user of potential savings available by ordering the parts from other sellers. The savings beacon may include a selectable link that, when selected by the user, connects the user to a parts ordering service provided by the savings beacon provider that enables the user to order the parts from sellers from which discounts are available without requiring the user to search for the discounted parts (e.g., since the savings beacon provider has already identified those sellers). In this manner, the savings beacon provider may enable the user to maximize profits from parts sales, as well as incentivize the user to use one or more services provided by the savings beacon provider. To facilitate automatically providing effective savings beacons, the savings beacon provider may maintain one or more price 300 corresponding to a certain part for a certain seller. The illustrative price matrix 300 may, for example, reflect one or more certain mark-up and/or discount levels to be applied to a particular part (or type of part). The discount levels may, in embodiments, be established based on a part's age (e.g., the length of time the part has been, unsold, in inventory). In embodiments, the price matrix 300 may be provided to the savings beacon provider by the seller and may correspond to one particular part, a particular type or class of parts, all available parts, and/or the like. The illustrative price matrix 300 includes a number of columns 302, 304, 306, and 308, a header row 310 and a number of value rows 312, each value row 312 representing an inventory age range to which a listed discount (or mark-up) 308 applies. Each age range includes a starting age, listed in column 302 and an ending age, listed in column 304. A pricing type for each age range is listed in column 306. In the example, the pricing type is listed as “COST,” meaning that the listed discount is to be applied to a wholesale cost (e.g., a base price) of an individual part. In embodiments, the pricing type may include other values such as, for example, “RETAIL” (in which each listed discount would be applied to pre-determined retail price), “DISCOUNT” (in which each listed discount would be applied to a pre-determined discounted price)]).
As per claim 13, Payne discloses the method of Claim 8, wherein after receiving said opportunity said first seller and said second seller selects a marketing program having a plurality of sales activities (¶¶ 0003-0011, 0024-0027, 0041-0047).
As per claim 14, Payne discloses the method of Claim 8, wherein said first seller and said second seller each receives a recommended marketing plan from said first company (¶¶ 0003-0011, 0024-0027, 0041-0045).


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
Li (US 2015/0379596): Discusses matching buyers and sellers, and in particular, a system that matches database representations of purchase "Intentions" from one or more buyers with items listed as available in a database representing sellers' inventory.  In some embodiments, the buyers' Intentions are pooled into a "Groupbuy" that a single Seller can fulfill.
Mesaros (US 2013/0246223): Provides for aggregating demand where at least one seller may sponsor a deal room to aggregate selling goods/services from a plurality of buyers.  The demand aggregation system can include a dashboard for allowing the at least one seller to set up DealRooms, price curves, offers, products, customers, and/or customer groups, for example.  The dashboard can include a plurality of wizards for configuring such information.  The demand aggregation system can also include seller displays for notifying buyers of changes in prices relative to ship dates and times of order.  The demand aggregation system can also include a predictive modeling and reporting function.  An algorithm is employed to utilize product information to post a probability chart on a product price point.
Gerome et al., (US 2010/0312648):
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683